EXHIBIT 10.1

 

 

 

 

 

THE PALMETTO BANK

 

 

BENEFIT EQUALIZATION PLAN

 

 

(Effective as of January 1, 2013) 

   

 

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

  

  

 

  Page        

PREAMBLE 

 1

 

 

ARTICLE 1    DEFINITIONS

 2

 

 

ARTICLE 2    ELIGIBILITY AND PARTICIPATION

 7

 

 

ARTICLE 3    RETIREMENT DATE

 8

 

 

ARTICLE 4    SUPPLEMENTAL SAVINGS BENEFITS AND DEFERRAL CREDIT ACCOUNTS

 9

 

 

ARTICLE 5    PAYMENT OF BENEFITS

 10

 

 

ARTICLE 6    MODES OF BENEFIT PAYMENT

 11

 

 

ARTICLE 7    DEATH BENEFITS

 12

 

 

ARTICLE 8    UNFUNDED PLAN 13    

ARTICLE 9    ADMINISTRATION

 14

 

 

ARTICLE 10    AMENDMENT OR TERMINATION

 16

 

 

ARTICLE 11    GENERAL PROVISIONS

 18

      

 

 
 

--------------------------------------------------------------------------------

 

  

 

PREAMBLE

 

 

The Palmetto Bank Benefit Equalization Plan (the “Plan”), as herein set forth is
effective as of January 1, 2013. The purpose of the Plan is to permit certain
employees of The Palmetto Bank (the “Bank”) to receive supplemental retirement
income from the Bank (and any adopting affiliated employers) when such amounts
would be due under the benefit formula in the tax-qualified Palmetto Bank 401(k)
Retirement Plan, but cannot be paid thereunder due to the reductions and other
limitations imposed by Sections 401(a)(17), 401(k)(3), 401(m), 402(g) and 415 of
the Internal Revenue Code of 1986, as amended (“Code”). The Plan is intended to
comply with Section 409A of the Code and final regulations thereunder,
addressing the requirements for nonqualified deferred compensation plans.

 

The Plan is intended to be an unfunded, non-qualified deferred compensation
plan. Neither the Employer, the Committee, nor the individual members of the
Committee shall segregate or otherwise identify specific assets to be applied to
the purposes of the Plan, nor shall any of them be deemed to be a trustee of any
amounts to be paid under the Plan. Any liability of the Employer to any person
with respect to benefits payable under the Plan shall be based solely upon such
contractual obligations, if any, as shall be created by the Plan, and shall give
rise only to a claim against the general assets of the Employer. No such
liability shall be deemed to be secured by any pledge or any other encumbrance
on any specific property of the Employer.

 

This Plan is not intended to be subject to or covered by the reporting,
participation, vesting, funding or fiduciary requirements of ERISA, and shall in
all cases be construed and interpreted in a manner consistent with that intent.

 

 

 
1

--------------------------------------------------------------------------------

 

 

 

Article 1
Definitions

 

 

 

 

The following words and phrases shall have the meanings hereafter ascribed to
them. Those words and phrases which have limited application are defined in the
respective Articles in which such terms appear.

 

1.1

"Applicable Limitation" means any of the following: (a) the limitation on annual
compensation that may be recognized under a tax-qualified plan for benefit
computation purposes pursuant to Section 401(a)(17) of the Code; (b) the maximum
limitation on annual additions to a tax-qualified defined contribution plan
pursuant to Section 415(c) of the Code; (c) the maximum limitation on annual
elective deferrals to a qualified cash or deferred arrangement pursuant to
Section 402(g) of the Code; (d) the annual limitation on elective deferrals
under a qualified cash or deferred arrangement by highly compensated employees
pursuant to Section 401(k) of the Code; and (e) the annual limitation on
voluntary employee contributions by, and employer matching contributions for,
highly compensated employees, pursuant to Section 401(m) of the Code.

 

1.2

"Bank" means The Palmetto Bank, Greenville, South Carolina or any successor to
the Bank by merger, consolidation or otherwise by operation of law.

 

1.3

"Basic 401(k) Plan" means The Palmetto Bank 401(k) Retirement Plan, as amended
from time to time.

 

1.4

"Basic 401(k) Plan Benefit" means the benefit paid to a Participant under the
Basic 401(k) Plan upon Normal Retirement, Early Retirement, Postponed
Retirement, death or termination of service.

 

1.5

"Basic 401(k) Plan Surviving Spouse Benefit" means the benefit payable to a
Participant's surviving spouse under the Basic 401(k) Plan upon the
Participant's death prior to a distribution of the Participant's entire Basic
401(k) Plan account balance.

 

1.6

"Beneficiary" means the person, persons or legal entity designated in writing by
the Participant to receive any undistributed Deferral Credit Account amounts
which become payable in the event of the Participant’s death, including any
designated contingent beneficiary or beneficiaries.

 

1.7

"Board" means the Board of Directors of the Bank, as duly constituted from time
to time.

 

1.8

"Change in Control" means any one of the following events: (i) a change in the
ownership of a Participant's Employer, (ii) a change in the effective control of
a Participant's Employer, or (iii) a change in the ownership of a substantial
portion of the assets of a Participant's Employer, where each such event is as
hereafter defined in paragraphs (A), (B) and (C), following, where the
occurrence of such event must be objectively determinable, without discretionary
authority by the Employer.

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

(A)

A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as hereafter defined)
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such corporation.
However, if any one person or more than one person acting as a group, is
considered to own more than fifty percent (50%) of the total fair market value
or total voting power of the stock of a corporation, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the corporation (or to cause a change in the
effective control of the corporation). An increase in the percentage of stock
owned by any one person, or persons acting as a group, as a result of a
transaction in which the corporation acquires its stock in exchange for property
will be treated as an acquisition of stock for this purpose. This definition
applies only when there is a transfer of stock of a corporation (or issuance of
stock of a corporation) and stock in such corporation remains outstanding after
the transaction.

         

For purposes of paragraphs (A), (B) and (C), persons will not be considered to
be "acting as a group" solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.

  

 

(B)

A change in the effective control of a corporation occurs on the date that
either: (i) any one person, or more than one person acting as a group (as
defined under paragraph (A), above), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the corporation possessing 35 percent or more
of the total voting power of the stock of such corporation; or (ii) a majority
of members of the corporation's board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the corporation's board of directors prior to the
date of the appointment or election, provided that the term corporation refers
solely to the relevant corporation, for which no other corporation is a majority
shareholder. In the absence of an event described above, a change in the
effective control of a corporation will not have occurred.

         

A change in effective control also may occur in any transaction in which either
of the two corporations involved in the transaction has a Change in Control
event.

          If any one person, or more than one person acting as a group (as
defined under paragraph (A), above) is considered to effectively control a
corporation, the acquisition of additional control of the corporation by the
same person or persons is not considered to cause a change in the effective
control of the corporation.

  

 

 
3

--------------------------------------------------------------------------------

 

 

 

(C)

A change in the ownership of a substantial portion of a corporation's assets
occurs on the date that any one person, or more than one person acting as a
group (as defined under paragraph (A), above) acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the corporation that have a total gross fair
market value equal to or more than 40 percent of the total gross fair market
value of all the assets of the corporation immediately prior to such acquisition
or acquisitions. For this purpose, gross fair market value means the value of
the assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

         

There is no Change in Control event under paragraph (C) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer, as provided in this paragraph. A
transfer of assets by a corporation is not treated as a change in the ownership
of such assets if the assets are transferred to: (i) a shareholder of the
corporation (immediately before the asset transfer) in exchange for or with
respect to its stock; (ii) an entity, fifty percent (50%) or more of the total
value or voting power of which is owned, directly or indirectly, by the
corporation; (iii) a person, or more than one person acting as a group (as
defined under paragraph (A), above), that owns, directly or indirectly, fifty
percent (50%) or more of the total value or voting power of all the outstanding
stock of the corporation; or (iv) an entity, at least 50 percent of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii), above. For purposes of this paragraph, and except as
otherwise provided, a person's status is determined immediately after the
transfer of the assets. For example, a transfer to a corporation in which the
transferor corporation has no ownership interest before the transaction, but
which is a majority-owned subsidiary of the transferor corporation after the
transaction is not treated as a change in the ownership of the assets of the
transferor corporation.

  

1.9

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

 

1.10

"Committee" means the Plan's administrative committee, as appointed by the Board
to administer the Plan, as described in Article 9.

 

1.11

"Compensation" means the base compensation receivable by an Employee from the
Employer for the calendar year, prior to any reduction pursuant to any
compensation reduction agreement. Compensation excludes contributions made by
the Employer to any tax-qualified pension or savings plan, or insurance, welfare
or other employee benefit plan, as well as amounts accrued or paid pursuant to
this Plan or any other qualified or non-qualified deferred compensation plan or
arrangement.

 

1.12

"Deferral Credit Account" means the bookkeeping account maintained in the name
of the Employer, on behalf of each Participant, pursuant to Article 4.

 

1.13

"Disabled" refers to a Participant who is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or is by reason of
any medically determinable physical or mental impairment, which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, receiving income replacement benefits for a period
of not less than three (3) months under an accident and health plan covering
Employees of the Participant's Employer.

 

 

 
4

--------------------------------------------------------------------------------

 

 

1.14

"Effective Date" means January 1, 2013.

 

1.15

"Employee" means a person who is an employee of the Employer.

 

1.16

"Employer" means the Bank and any subsidiary or affiliated corporation which,
with the approval of the Board and subject to such conditions as the Board may
impose, adopts the Plan, and any successor or successors of any of them.

 

1.17

"Enrollment Agreement" means the written agreement entered into with eligible
Employees, as provided for in Section 9.4.

 

1.18

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

 

1.19

"Key Employee" means, if applicable, a Participant who is a "key employee" as
defined in Code section 416(i), without regard to paragraph (5) thereof;
provided that the Employer has issued stock which is publicly traded on an
established securities market, or otherwise.

 

1.20

"Participant" means an Employee who has been designated by the Employer as
eligible to participate in the Plan and who becomes a Participant pursuant to
the provisions of Article 2.

 

1.21

"Plan" means The Palmetto Bank Benefit Equalization Plan, as herein set forth,
and as it may hereafter be amended from time to time.

 

1.22

"Plan Year" means the period January 1, 2013 through December 31, 2013 and each
calendar year thereafter within which the Plan is in effect.

 

1.23

"Savings Benefit" means the deferred compensation savings benefit provided to
Participants and their beneficiaries in accordance with the applicable
provisions of the Plan.

 

1.24

"Separation From Service" means the Participant’s death, retirement on a
retirement date, or other termination of service within the meaning of Code
Section 409A. No separation from service shall be deemed to occur due to
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six (6) months or, if longer, in the case of an
Employee, so long as right to reemployment is provided by contract. A
Participant shall not be treated as having a separation from service if the
Participant provides more than insignificant services for the Employer following
the Employee’s actual or purported separation from service with the Employer.
Services shall be treated as not being insignificant if such services are
performed at an annual rate that is at least equal to twenty percent (20%) of
the services rendered by the Employee for the Employer, on average, during the
immediately preceding three (3) full calendar years of employment (or if
employed less than three (3) years, such shorter period of employment) and the
annual base compensation for such services is at least equal to twenty percent
(20%) of the average base compensation earned during the final three (3) full
calendar years of employment (or if employed less than three (3) years, such
shorter period of employment). Where a Participant continues to provide services
to the Employer other than as an Employee, a separation from service will not be
deemed to have occurred if the Participant is providing services at an annual
rate that is fifty percent (50%) or more of the services rendered, on average,
during the immediately preceding three (3) full calendar years of employment (or
if employed less than three (3) years, such lesser period) and the annual base
compensation for such services is fifty percent (50%) or more of the annual base
compensation earned during the final three (3) full calendar years of employment
(or if less, such lesser period).

 

 

 
5

--------------------------------------------------------------------------------

 

 

1.25

"Supplemental Surviving Spouse Benefit" means the survivor death benefit payable
to a Participant's surviving spouse, pursuant to the provisions of Article 7.

 

Words importing males shall be construed to include females and the singular
shall be construed to include the plural, and vice versa, wherever appropriate.

 

 

 
6

--------------------------------------------------------------------------------

 

  

ARTICLE 2
ELIGIBILITY AND PARTICIPATION

 

 

 

2.1

Plan eligibility is limited to one or more management or highly compensated
Employees, as selected by the Employer, from time to time, who participate in
the Basic 401(k) Plan.

 

Each eligible Employee shall participate provided the eligible Employee's
employer-provided benefits under the Basic 401(k) Plan are reduced or restricted
by reason of the application of the limitations imposed by one or more of the
following: (a) Section 401(a)(17) of the Code, (b) Section 401(k)(3) of the
Code, (c) Section 401(m) of the Code, (d) Section 402(g) of the Code, or (e)
Section 415 of the Code.

 

From time to time, the Employer may designate one or more additional Employees
who participate in the Basic 401(k) Plan as participants in the Plan, from the
class of Employees participating in the Basic 401(k) Plan who are members of a
select group of management Employees or are highly compensated Employees. Newly
eligible Employees shall participate as of the date specified by the Employer.

 

2.2

The Employer may, from time to time, remove any Participant from participation
in the Plan; provided, however, that, subject to Section 11.4, such removal will
not reduce the amount of Savings Benefit credited to the Participant under the
Plan, as determined as of the date of such Participant's removal. Subject to
Section 11.4, a Participant so removed shall remain a Participant until all
benefits are distributed in accordance with the provisions of the Plan.

 

2.3

The Committee shall provide each eligible Employee with appropriate forms in
connection with participation in the Plan.

 

2.4

For purposes of Article 4, in the absence of a specific investment designation
under the Plan, amounts shall be invested on behalf of each Participant, to the
extent made available by the Employer pursuant to Article 8, in the same manner
as directions filed under the Basic 401(k) Plan.

 

 

 
7

--------------------------------------------------------------------------------

 

  

ARTICLE 3
RETIREMENT DATE

 

 

 

 

3.1

A Participant's Retirement Date shall be his or her date of actual retirement,
which may be his or her Normal, Early, Disability or Postponed Retirement Date,
whichever is applicable pursuant to the following sections of this Article 3.
Subject to Section 11.4, each Participant shall be one hundred percent (100%)
vested in Plan benefits.

 

3.2

A Participant's Normal Retirement Age shall be the 65th anniversary of his or
her birth. Such Participant's Normal Retirement Date shall be the date
coinciding with Normal Retirement Date under the Basic 401(k) Plan.

 

3.3

A Participant may retire on an Early Retirement Date, which shall be the date
coinciding with the initial distribution of an early retirement benefit under
the Basic 401(k) Plan.

 

3.4

A Participant may retire on a Disability Retirement Date, which shall be the
date coinciding with the initial distribution of a disability retirement
benefit, provided that the Participant is Disabled, as defined in Article 1.

 

3.5

If a Participant continues in the employment of the Employer beyond Normal
Retirement Date, the date coinciding with a Participant’s Separation From
Service shall be the Participant's Postponed Retirement Date.

 

 

 

 
8

--------------------------------------------------------------------------------

 

  

ARTICLE 4
SUPPLEMENTAL SAVINGS BENEFITS AND DEFERRAL CREDIT ACCOUNTS

 

 

 

 

4.1

A Participant whose benefit under the Basic 401(k) Plan is limited by one or
more of the Applicable Limitations shall be eligible for a supplemental Savings
Benefit under this Plan each Plan Year, in an amount equal to:

 

 

(a)

the aggregate amount of Employer contributions to the Basic 401(k) Plan
(including any reallocation of amounts forfeited upon the termination of
employment of others participating in the Basic 401(k) Plan) that would have
been credited to the Participant’s account under the Basic 401(k) Plan in the
absence of the Applicable Limitations if for all relevant periods he or she had
made the maximum amount of elective deferrals under Section 402(g) of the Code
or voluntary Employee contributions under Section 401(a) of the Code required to
qualify for the maximum possible allocation of Employer contributions to the
Basic 401(k) Plan (and without regard to the amount of elective deferrals or
voluntary employee contributions actually made); over

 

 

(b)

the aggregate amount of Employer contributions to the Basic 401(k) Plan
(including any reallocation of amounts forfeited upon the termination of
employment of others participating in the Basic 401(k) Plan) actually credited
to the Participant’s account under the Basic 401(k) Plan for such Plan Year;
adjusted for gains and losses as provided in Section 4.3; provided, however,
that if the Participant dies before the payment of such supplemental Savings
Benefit begins, no benefit shall be payable under this Section 4.1 and the
survivor benefit payable shall be determined under Article 7.

  

4.2

Employer credits under the Plan shall be accounted for by the Employer under a
Deferral Credit Account, maintained in the name of the Employer, on behalf of
each Participant.

 

4.3

Each Deferral Credit Account maintained by the Employer shall be credited with
units on behalf of each Participant, as appropriate in accordance with the
Section 4.1 Savings Benefit, as soon as administratively practicable, but in no
event later than March 15 of the Plan Year following the Plan Year in which
Basic 401(k) Plan contributions on behalf of the Participant were limited or
restricted.

   

 

 
9

--------------------------------------------------------------------------------

 

  

ARTICLE 5
PAYMENT OF BENEFITS

 

 

 

5.1

Subject to Section 11.4, Participants shall have a one hundred percent (100%)
non-forfeitable right to benefits under the Plan.

 

5.2

Subject to the following Sections of this Article 5, the Savings Benefit payable
to an eligible Participant shall be equal to the value of all amounts credited
to the Participant's Deferral Credit Account, payable in accordance with the
election under the written Enrollment Agreement for deferral of compensation
provided for in Section 9.4, in the form of either a single lump sum payment, or
installment payments.

 

5.3

A Participant may amend his or her existing Savings Benefit designations
regarding either a delay of the date on which payment will be made, or
installments will begin being made, or the payment schedule to be followed with
respect to previous designations; provided that: (a) each such election may not
take effect until at least twelve (12) months after the date on which the
election revised hereunder is made; (b) in the case of an election (other than
an account of Disabled status or death), the date of first payment with respect
to which such election is made is deferred for a period of not less than five
(5) years from the date such payment would otherwise have been made; and (c) in
the case of an election on account of a selected date, the election to delay
payment must be made not less than twelve (12) months prior to the date of the
scheduled payment, or first scheduled installment payment, previously elected.

 

5.4

Subject to the provisions of Section 8.5, in the event of a Change in Control, a
Participant may elect to receive the value of all amounts credited to the
Participant’s Deferral Credit Account, payable in accordance with the election
under the written Enrollment Agreement for deferral of compensation provided for
in Section 9.4, in the form of either a single lump sum payment, or installment
payments.

 

5.5

Subject to the provisions of Section 8.5, in the event a Participant becomes
Disabled, such Participant shall receive the value of all amounts credited to
the Participant’s Deferral Credit Account, payable in accordance with the
election under the written Enrollment Agreement for deferral of compensation
provided for in Section 9.4, in the form of either a single lump sum payment, or
installment payments.

 

5.6

In the case of a Plan distribution to a Key Employee, if applicable, on account
of Separation From Service (other than due to death or becoming Disabled), a
distribution may not be made before the date which is six (6) months following
such Participant's Separation From Service (or, if earlier, the date of the
Participant's death).

 

 

 
10

--------------------------------------------------------------------------------

 

  

ARTICLE 6
MODES OF BENEFIT PAYMENT

 

 

 

6.1

Except as otherwise provided in the following paragraph, any Savings Benefit
payable under the Plan to a Participant or Beneficiary, shall be payable in the
modes provided by, and subject to the provisions of, the Basic 401(k) Plan.

 

6.2

Payment of any Savings Plan distribution shall commence in accordance with the
provisions of the written Enrollment Agreement for deferral of compensation
provided for in Section 9.4, and shall terminate on the date of last payment of
the Savings Plan distribution.

 

  

 
11

--------------------------------------------------------------------------------

 

  

ARTICLE 7
DEATH BENEFITS

 

 

 

7.1

Upon the death of: (a) a Participant who has not terminated from employment
prior to Retirement Date as defined in Section 3.1, or (b) a Participant who
retires on a Retirement Date as defined in Section 3.1 and dies prior to the
complete distribution of Basic 401(k) Plan Savings Benefits, benefits shall be
payable as set forth in Section 7.2.

 

7.2

Subject to Section 7.3, all amounts credited to the Participant's Deferral
Credit Account shall be payable in a single lump sum to the Participant's
surviving spouse, if any, as a Supplemental Surviving Spouse Benefit, or, under
an optional mode of distribution elected pursuant to Article 6.

 

7.3

Upon the death of a Participant under the circumstances set forth in clauses (a)
and (b) of Section 7.1, if no Basic 401(k) Plan Surviving Spouse Benefit is
payable, all amounts credited to the Participant's Deferral Credit Account shall
be payable to the Participant's designated Beneficiary as specified in his or
her Enrollment Agreement, in a single lump sum.

  

 

 
12

--------------------------------------------------------------------------------

 

 

ARTICLE 8
UNFUNDED PLAN

 

 

 

8.1

The Plan shall be administered as an unfunded plan and is not intended to meet
the qualification requirements of Sections 401(a) and 401(k) of the Code. No
Participant or Beneficiary shall be entitled to receive any payment or benefits
under the Plan from the qualified trust maintained in connection with the Basic
401(k) Plan.

 

8.2

The Employer shall have the right to establish a reserve, establish a grantor
trust or make any investment for the purposes of satisfying its obligation
hereunder for payment of benefits, including, but not limited to, investments in
one or more registered investment companies under the Investment Company Act of
1940, as amended, to the extent permitted by applicable banking or other law;
provided, however, that no Participant or Beneficiary shall have any interest in
such investment, trust, or reserve.

 

8.3

To the extent that any Participant or Beneficiary acquires a right to receive
benefits under the Plan, such rights shall be no greater than those rights which
guarantee to the Participant or beneficiary the strongest claim to such
benefits, without resulting in the Participant's or Beneficiary's, constructive
receipt of such benefits.

 

8.4

A Participant may request that the Committee invest one hundred percent (100%)
of the Participant's Deferral Credit Account in any of the then available
investment funds, if any, pursuant to Section 8.2, or alternatively, in any
combination of available investment funds (so long as the total of such
investment request equals one hundred percent (100%)) and may modify such
request of the Committee from time to time. Any such request by a Participant
hereunder may be acted upon by the Committee in its sole discretion. A
Participant's Deferral Credit Account may not be encumbered or assigned by a
Participant or any Beneficiary.

 

8.5

A Participant or Beneficiary with a Savings Benefit under the Plan shall be an
unsecured creditor of the Employer as to any benefit payable under the Plan.

 

  

 
13

--------------------------------------------------------------------------------

 

  

ARTICLE 9
ADMINISTRATION

 

 

 

9.1

Except for the functions reserved to the Employer or its Board, the
administration of the Plan shall be the responsibility of the Committee. The
Committee shall consist of three (3) or more persons designated by the Bank.
Members of the Committee shall serve for such terms as the Bank shall determine
and until their successors are designated and qualified. Any member of the
Committee may resign upon written notice to the Bank, or may be removed from
office upon written notification by the Bank at any time.

 

9.2

The Committee shall hold meetings upon notice at such times and places as it may
determine. Notice shall not be required if waived in writing. Any action of the
Committee shall be taken pursuant to a majority vote at a meeting, or pursuant
to the written consent of a majority of its members without a meeting, and such
action shall constitute the action of the Committee and shall be binding in the
same manner as if all members of the Committee had joined therein. A majority of
the members of the Committee shall constitute a quorum. No member of the
Committee shall note or be counted for quorum purposes on any matter relating
solely to himself or herself or his or her rights under the Plan. The Committee
shall record minutes of any actions taken at its meetings or of any other
official action of the Committee. Any person dealing with the Committee shall be
fully protected in relying upon any written notice, instruction, direction or
other communication signed by the Secretary of the Committee or by any of the
members of the Committee or by a representative of the Committee authorized by
the Committee to sign the same in its behalf.

 

9.3

The Committee shall have the power and the duty to take all actions and to make
all decisions necessary or proper to carry out the Plan. The determination of
the Committee as to any question involving the Plan shall be final, conclusive
and binding. Any discretionary actions to be taken under the Plan by the
Committee shall be uniform in their nature and applicable to all persons
similarly situated. Without limiting the generality of the foregoing, the
Committee shall have the following powers and duties:

 

 

(a)

the duty to furnish to all Participants, upon request, copies of the Plan;

 

 

(b)

the power to require any person to furnish such information as it may request
for the purpose of the proper administration of the Plan as a condition to
receiving any benefits under the Plan;

 

 

(c)

the power to make and enforce such rules and regulations and prescribe the use
of such forms as it shall deem necessary for the efficient administration of the
Plan;

 

 

(d)

the power to interpret the Plan, and to resolve ambiguities, inconsistencies and
omissions, which findings shall be binding, final and conclusive;

 

 

(e)

the power to decide on questions concerning the Plan in accordance with the
provisions of the Plan;

 

 

 
14

--------------------------------------------------------------------------------

 

 

 

(f)

the power to determine the amount of benefits which shall be payable to any
person in accordance with the provisions of the Plan and to provide a full and
fair review to any Participant whose claim for benefits has been denied in whole
or in part;

 

 

(g)

the power to designate a person who may or may not be a member of the Committee
as Plan "Administrator" for purposes of ERISA, if the Board does not designate
an Administrator; if neither the Board nor Committee designate an Administrator,
the Committee shall be the Plan Administrator;

 

 

(h)

the power to allocate any such powers and duties to or among individual members
of the Committee; and

 

 

(i)

the power to designate persons other than Committee members to carry out any
duty or power which would otherwise be a responsibility of the Committee or
Administrator, under the terms of the Plan.

 

9.4

The Employer shall enter into a separate written Enrollment Agreement for
deferral of compensation with each Participant, with respect to supplemental
savings benefits, which agreement shall: (a) set forth the obligations contained
in the Plan; (b) set forth the timing and method of payout upon events specified
in the Plan; (c) specify the name of any Beneficiary or Beneficiaries; and (d)
set forth such other information as the Employer or the Committee deems
necessary to administer the Plan. A modified written Enrollment Agreement may be
entered into with respect to supplemental Savings Benefits, solely as provided
for in Section 5.3.

 

9.5

To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the Bank,
any Employer, and the officers and directors thereof, shall be entitled to rely
conclusively upon, and shall be fully protected in any action taken or suffered
by them in good faith in the reliance upon, any counsel, accountant, other
specialist, or other person selected by the Committee, or in reliance upon any
tables, valuations, certificates, opinions or reports which shall be furnished
by any of them. Further, to the extent permitted by law, no member of the
Committee, nor the Bank, any Employer, nor the officers or directors thereof,
shall be liable for any neglect, omission or wrongdoing of any other members of
the Committee, agent, officer or employee of the Bank or any Employer. Any
person claiming benefits under the Plan shall look solely to the Employer for
redress.

 

9.6

All expenses incurred prior to the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any counsel, accountant, specialist, or other
person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Employer.

  

 

 
15

--------------------------------------------------------------------------------

 

  

ARTICLE 10
AMENDMENT OR TERMINATION

 

 

 

 

10.1

The Board shall have the authority to amend or revise the Plan in such respects
as the Board, by resolution, may deem advisable from time to time; provided,
however, that no such amendment or revision, shall deprive a Participant or any
Beneficiary of any Deferral Credit Account credited under the Plan prior to such
amendment or modification.

 

10.2

The Board shall have the authority to terminate the Plan at any time, subject to
the following requirements of Code Section 409A. Upon termination of the Plan,
the Committee shall treat all Participants as if they had a Termination of
Service date on the date of Plan termination; provided, however, that such Plan
termination shall occur only under the following circumstances and conditions:

 

 

(a)

The Board of Trustees may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code section 331, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participant’s gross income in the
latest of: (i) the calendar year in which the Plan terminates; (ii) the calendar
year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 

 

(b)

The Board of Trustees may terminate the Plan within the thirty (30) days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Employer are terminated so that the Participants
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the date of the termination of the Plan and all
other substantially similar arrangements.

 

 

(c)

The Board of Trustees may terminate the Plan provided that: (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Employer; (ii) all arrangements sponsored by the Employer that would be
aggregated with this Plan under final Treasury regulations section 1.409A-3(j)
(if the Participants covered by this Plan were also covered by any of those
other arrangements) are also terminated; (iii) no payments other than payments
that would be payable under the terms of the Plan if the termination had not
occurred are made within twelve (12) months of the termination of the Plan; (iv)
all payments are made within twenty-four (24) months of the termination of the
Plan; and (v) the Employer does not adopt a new plan or arrangement that would
be aggregated with any terminated arrangement under final Treasury regulations
section 1.409A-3(j) if the Executive participated in both arrangements, at any
time within three (3) years following the date of termination of the Plan.

 

 

 
16

--------------------------------------------------------------------------------

 

 

10.3

No amendment of the Plan shall reduce the vested and accrued benefits, if any,
of a Participant under this Plan, except to the extent that such a reduction
would be permitted if such benefits were provided under the Basic 401(k) Plan.

 

10.4

In the event of the termination of the Plan, the Bank shall pay in one lump sum
to affected Participants or their Beneficiaries the Savings Benefit, if any, to
which they are entitled, as if such Participants' Separation From Service date
had occurred on the date the Plan is terminated.

  

 

 
17

--------------------------------------------------------------------------------

 

  

ARTICLE 11
GENERAL PROVISIONS

 

 

 

11.1

The Plan shall not be deemed to constitute an employment contract between the
Employer and any Employee or other person, whether or not in the employ of the
Employer, nor shall anything herein contained be deemed to give any Employee or
other person, whether or not in the employ of the Employer, any right to be
retained in the employ of the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time and to treat such Employee
without any regard to the effect which such treatment might have upon such
Employee as a Participant of the Plan.

 

11.2

Except as provided in Section 11.4, or as may otherwise be required by law, no
distribution or payment under the Plan to any Participant or Beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same shall be void; nor shall any such distribution or payment be
in any way liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person entitled to such distribution or payment. If
any Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge any
such distribution or payment, voluntarily or involuntarily, the Committee, in
its sole discretion, may cancel such distribution or payment or may hold or
cause to be held or applied such distribution or payment, or any part thereof,
to or for the benefit of such Participant or Beneficiary, in such manner as the
Committee shall direct.

 

11.3

If the Employer determines that any person entitled to payments under the Plan
is incompetent by reason of physical or mental disability, it may cause all
payments thereafter becoming due to such person to be made to any other person
for his or her benefit, without responsibility to follow application of amounts
so paid. Payments made pursuant to this provision shall completely discharge the
Plan, the Employer and the Committee.

 

11.4

If the Employer determines that any Participant entitled to payments under the
Plan is embezzling or otherwise appropriating Employer funds for his or her
benefit, resulting in the dismissal from employment of such Participant, the
Employer may cause all payments thereafter becoming due to such Participant
under the Plan to be forfeited.

 

11.5

The Employer shall be the sole source of benefits under the Plan, and each
Employee, Participant, Beneficiary, or any other person who shall claim the
right to any payment or benefit under the Plan shall be entitled to look solely
to the Employer for payment of benefits.

 

11.6

If the Employer is unable to make payment to any Participant, Beneficiary, or
any other person to whom a payment is due under the Plan, because it cannot
ascertain the identity or whereabouts of such Participant, Beneficiary, or other
person after reasonable efforts have been made to identify or locate such person
(including a notice of the payment so due mailed to the last known address of
such Participant, Beneficiary, or other person shown on the records of the
Employer), such payment and all subsequent payments otherwise due to such
Participant, Beneficiary or other person shall be forfeited twenty-four (24)
months after the date such payment first became due; provided, however, that
such payment and any subsequent payments shall be reinstated, retroactively, no
later than sixty (60) days after the date on which the Participant, Beneficiary,
or other person shall make application therefor. Neither the Bank nor the
Committee nor any other person shall have any duty or obligation under the Plan
to make any effort to locate or identify any person entitled to benefits under
the Plan, other than to mail a notice to such person's last known mailing
address.

 

 

 
18

--------------------------------------------------------------------------------

 

 

11.7

If upon the payment of any benefits under the Plan, the Employer shall be
required to withhold any amounts with respect to such payment by reason of any
federal, state or local tax laws, rules or regulations, then the Employer shall
be entitled to deduct and withhold such amounts from any such payments. In any
event, such person shall make available to the Employer, promptly when requested
by the Employer, sufficient funds or other property to meet the requirements of
such withholding. Furthermore, at any time the Employer shall be obligated to
withhold taxes, the Employer shall be entitled to take and authorize such steps
as it may deem advisable in order to have the amounts required to be withheld
made available to the Employer out of any funds or property due to become due to
such person, whether under the Plan or otherwise.

 

11.8

The Committee, in its discretion, may increase or decrease the amount of any
benefit payable hereunder if and to the extent that it determines, in good
faith, that an increase is necessary in order to avoid the omission of a benefit
intended to be payable under this Plan or that a decrease is necessary in order
to avoid a duplication of the benefits intended to be payable under this Plan.

 

11.9

The Employer may withhold from any benefits payable under this Plan all federal,
state, city, or other taxes as shall be required pursuant to any law or
governmental regulation that is in effect. This Plan shall also permit the
acceleration of the time or schedule of a payment to pay taxes as permitted
under final Treasury regulations section 1.409A-3(j)(4) or to pay any taxes that
may become due at any time that the arrangement fails to meet the requirements
of Code Section 409A and the regulations and other guidance promulgated
thereunder. In the latter case, such payments shall not exceed the amount
required to be included in income as the result of the failure to comply with
the requirements of Code Section 409A.

 

11.10

No acceleration of the time or schedule of any payment may be made, except as
specifically permitted herein or in other sections of this Plan. Payments may be
accelerated hereunder by the Employer, in accordance with the provisions of
final Treasury regulations section 1.409A-3(j)(4) and any subsequent guidance
issued by the United States Treasury Department. Accordingly, payments may be
accelerated in accordance with requirements and conditions of the Treasury
Regulations (or subsequent guidance) in the following circumstances, among
others: (i) as a result of certain domestic relations orders; (ii) in compliance
with ethics agreements with the Federal government; (iii) in compliance with
ethics laws or conflicts of interest laws; (iv) in the case of certain
distributions to avoid a non-allocation year under Code Section 409(p); (v) to
apply certain offsets in satisfaction of a debt of the Participant to the
Employer; (vi) in satisfaction of certain bona fide disputes between the
Participant and the Employer; or (vii) for any other purpose set forth in the
Treasury Regulations and subsequent guidance.

 

 

 
19

--------------------------------------------------------------------------------

 

 

11.11

The provisions of the Plan shall be construed, administered and governed under
applicable federal laws and the laws of the State of South Carolina. In applying
the laws of the State of South Carolina, no effect shall be given to conflict of
laws principles. The Plan is intended to be construed consistent with the
requirements of Code Section 409A and the Treasury regulations and other
guidance issued thereunder. If any provision of the Plan shall be determined to
be inconsistent therewith for any reason, then the Plan shall be construed, to
the maximum extent possible, to give effect to such provision in a manner that
is consistent with Code Section 409A, and, if such construction is not possible,
as if such provision had never been included. In the event that any of the
provisions of the Plan, or any portion thereof, are held to be inoperative or
invalid by any court of competent jurisdiction, then: (i) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
to be invalid or inoperative, and (ii) the invalidity and enforceability of the
remaining provisions will not be affected thereby.

 

 

 

IN WITNESS WHEREOF, The Palmetto Bank has caused this Plan to be executed this
20th day of December, 2012, pursuant to authority granted by resolution of the
Employer’s Board of Directors at a meeting held on December 20, 2012.

 

 

 

THE PALMETTO BANK

 

 

 

 

 

 

By:

/s/Lee S. Dixon

 

       

 

Print Name:

Lee S. Dixon

 

 

 

 

 

  Officer Title: Corporate Secretary  

 

 

 20

 